                Case 3:20-cv-01161-MO       Document 20              Filed 07/22/20   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                   Case No. 3:20-cv-01161-MO
     General,
                                                           PROOF OF SERVICE (CBP)
                     Plaintiff,

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                     Defendants.




Page 1 -   PROOF OF SERVICE (CBP)
           10345162-v1/SP3/db5

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01161-MO        Document 20              Filed 07/22/20   Page 2 of 3




              Attached here to is the executed Proof of Service form showing service of the United

     States with respect to Defendant the United States Customs and Border Protection, pursuant

     to Fed. R. Civ. Pro. 4(i)(2).

              DATED July 22 , 2020.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                              s/ Sheila H. Potter
                                                          SHEILA H. POTTER #993485
                                                          Deputy Chief Trial Counsel
                                                          STEVEN M. LIPPOLD, OSB #903239
                                                          Chief Trial Counsel
                                                          Trial Attorneys
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          Sheila.Potter@doj.state.or.us
                                                          Steve.Lippold@doj.state.or.us
                                                          Of Attorneys for Plaintiff




Page 2 -   PROOF OF SERVICE (CBP)
           10345162-v1/SP3/db5

                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                      Case 3:20-cv-01161-MO                  Document 20         Filed 07/22/20 Page 3 of 3
                       Case 3:20-cv-01161-MO                 Document 3-3        Filed 07/20/20 Page 2 of 2

AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This sectiou should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual and title, ifany)         United States Customs and Border Protection

was received by me on (date)                  712012020


           0 I personally served the summons on the individual at {place)
                                                                                on (date)                                ; or
         ~~~~~~~~~~~~~~~~~~~~~~-




          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

          efJ I served the summons on (name ofindividual) Sara h Hengel at US Atty Office 1000 SW 3rd, Portland O~ who is
           designated by law to accept service of process on behalf of (name oforga11ization)                  the United States

                                                                                on (date)       July 20, 2020            ; or

          0 I returned the summons unexecuted because                                                                                   ; or

          0 Other (specify):




          My fees are$                            for travel and $                  for services, for a total of$               0 .00




D<11c:


                                                                                  Conner Meling, Office Specialist 1
                                                                                        Printed name and title

                                                                                   State of Oregon Department of Justice
                                                                                            100 SW Market Street
                                                                                             Portland OR 97201
                                                                                            Server's address


Additional infotmation regarding attempted service, etc:




                                                                                                    Attachment 1, Page 1 of 1
